Order entered May 10, 2013




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00378-CV

                                  TODD PRUETT, Appellant

                                            V.

                             MARK STOLZ, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07463

                                         ORDER
       We DENY appellant’s May 1, 2013 motion to add newly discovered evidence and

illegality to writ of mandamus.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE